TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 8, 2021



                                     NO. 03-21-00213-CV


                               Sharon O. Harpstead, Appellant

                                                v.

                          Phyllis Rowland and Anne Reid, Appellees




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 16, 2021.

Sharon O. Harpstead has filed an unopposed motion to dismiss the appeal, and having considered

the motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.